In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00040-CR
         ______________________________


            CHAD COLEMAN, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35803-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Chad Coleman has appealed from his open plea of guilty to the offense of driving while

intoxicated (DWI), subsequent offense.       He was sentenced by the trial court to ten years'

confinement.

       On appeal, Coleman contends his sentence is disproportionate to the crime, citing, among

other cases, Harmelin v. Michigan, 501 U.S. 957 (1991), and Solem v. Helm, 463 U.S. 277 (1983).

To preserve such complaint for appellate review, Coleman must have presented to the trial court a

timely request, objection, or motion that stated the specific grounds for the desired ruling, or the

complaint must be apparent from the context. See TEX . R. APP . P. 33.1(a)(1); Harrison v. State, 187
S.W.3d 429, 433 (Tex. Crim. App. 2005); Williams v. State, 191 S.W.3d 242, 262 (Tex.

App.—Austin 2006, no pet.) (claims of cruel and unusual punishment must be presented in timely

manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex. App.—Houston [14th Dist.] 2001, pet. ref'd)

(failure to complain to trial court that sentences were cruel and unusual waived claim of error for

appellate review). We have reviewed the records of the trial proceeding and the hearing on the

motion for new trial. No relevant request, objection, or motion was made. And, while this Court

has held that a motion for new trial is an appropriate way to preserve this type of claim for review

(see Williamson v. State, 175 S.W.3d 522, 523–24 (Tex. App.—Texarkana 2005, no pet.); Delacruz

v. State, 167 S.W.3d 904 (Tex. App.—Texarkana 2005, no pet.)), Coleman's motion for new trial




                                                 2
did not contain an allegation that the sentence was disproportionate to the offense. He has not

preserved such an issue for appeal.

       Therefore, we affirm the trial court's judgment.




                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:       September 4, 2008
Date Decided:         September 5, 2008

Do Not Publish




                                                3